Case 16-11046-mdc        Doc 83 Filed 02/03/21 Entered 02/03/21 13:02:28                 Desc Main
                               Document      Page 1 of 5
                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
IN RE: Joseph Berti
       Debtor,                                      BANKRUPTCY CASE NUMBER
                                                    16-11046/MDC
Nationstar Mortgage LLC
      Movant.                                       CHAPTER 13
v.
                                                   11 U.S.C. § 362
Joseph Berti
      Debtor/Respondent,

William C. Miller, Trustee
      Additional Respondent.

                               CERTIFICATION OF DEFAULT

       The undersigned, Attorney for Movant, certifies that Debtor has defaulted upon the terms

of this Court's Stipulation and Order dated August 4, 2020. It is further certified that the attached

notice, marked as Exhibit "A," was served upon the Debtor and Debtor's Attorney on January 14,

2021. The Debtor has failed to cure the default as set forth in the Notice. The Debtor has failed

to make the following payments:

Regular payments of $942.75 from December 1, 2020 through February 1, 2021            $2,828.25;
Attorney Fees associated with this default                                              $300.00
Less Debtor’s Suspense                                                                 $(936.73)
TOTAL DEFAULT                                                                         $2,191.52

       Accordingly, pursuant to the Stipulation and Order, Movant respectfully requests this

Court to enter the attached Order granting Movant relief from the automatic stay.

                                                      Respectfully submitted,


                                                             /s/ Kristen D. Little
Dated: February 3, 2021                               BY:
                                                      Christopher A. DeNardo 78447
                                                      Kristen D. Little 79992
                                                      Law Offices of LOGS Legal Group LLP
                                                      LOGS Legal Group LLP
                                                      3600 Horizon Drive, Suite 150
                                                      King of Prussia, PA 19406
                                                      (610) 278-6800
                                                      logsecf@logs.com
Case 16-11046-mdc        Doc 83    Filed 02/03/21 Entered 02/03/21 13:02:28             Desc Main
EXHIBIT A                          Document     Page 2 of 5



                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
IN RE: Joseph Berti
       Debtor,                                      BANKRUPTCY CASE NUMBER
                                                    16-11046/MDC
Nationstar Mortgage LLC
      Movant.                                       CHAPTER 13
v.
                                                   11 U.S.C. § 362
Joseph Berti
      Debtor/Respondent,

William C. Miller, Trustee
      Additional Respondent.

                            NATIONSTAR MORTGAGE LLC'S
                          NOTICE OF DEFAULT OF STIPULATION

RE: PROPERTY KNOWN AS 3249 Princeton Avenue, Philadelphia, PA 19149

TO:
Joseph Berti
3249 Princeton Avenue
Philadelphia, PA 19149

Brad J. Sadek, Esquire
1315 Walnut Street
Suite 502
Philadelphia, PA 1
Sent via electronic notification: brad@sadeklaw.com

       You are hereby notified that the Debtor is in default of the terms of the Stipulation
entered into by the parties and approved by the Court. The Debtor has failed to make the
following payments and late charges:

Regular payments of $942.75 from November 1, 2020 through January 1, 2021 which total
$2,828.25;
Attorney fee of $100.00 for this Notice of Default
Less Debtor’s Suspense ($929.48)

TOTAL DEFAULT AS OF JANUARY 13, 2021 IS $1,998.77

If the default continues to the following month, the Debtor shall include funds to cure that
month’s default as well. Pursuant to the terms of the Stipulation, the full cure of the default must
be via certified funds, money orders or cashier’s check, with the loan number clearly written
thereon and made payable to Nationstar Mortgage LLC d/b/a Mr. Cooper. During pendency of
Case 16-11046-mdc       Doc 83    Filed 02/03/21 Entered 02/03/21 13:02:28           Desc Main
                                  Document     Page 3 of 5



this default, please remit all payments to: c/o LOGS Legal Group LLP, 3600 Horizon Drive,
Suite 150, King of Prussia, PA 19406

The default must be cured within 15 days from the date below or Movant shall file a
Certification of Default with the Court and request the Court to enter an Order granting Movant
relief from the Automatic Stay.

                                            Respectfully submitted,




Dated: January 14, 2021                     BY: /s/ Kristen D. Little
                                            Christopher A. DeNardo 78447
                                            Kristen D. Little 79992
                                            Law Offices of LOGS Legal Group LLP
                                            LOGS Legal Group LLP
                                            3600 Horizon Drive, Suite 150
                                            King of Prussia, PA 19406
                                            (610) 278-6800
                                            logsecf@logs.com

File #: 15-049385
Case 16-11046-mdc        Doc 83 Filed 02/03/21 Entered 02/03/21 13:02:28                 Desc Main
                               Document      Page 4 of 5
                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
IN RE: Joseph Berti
       Debtor,                                      BANKRUPTCY CASE NUMBER
                                                    16-11046/MDC
Nationstar Mortgage LLC
      Movant.                                       CHAPTER 13
v.
                                                    11 U.S.C. § 362
Joseph Berti
      Debtor/Respondent,

William C. Miller, Trustee
      Additional Respondent.


                                 CERTIFICATE OF SERVICE

         I, Kristen D. Little an employee of the law firm of LOGS Legal Group LLP hereby
certify that I caused to be served true and correct copies of Certification of Default by First Class
Mail, postage prepaid, at the respective last known address of each person set forth below on
February 3, 2021:

Joseph Berti
3249 Princeton Avenue
Philadelphia, PA 19149

Brad J. Sadek, Esquire
1315 Walnut Street
Suite 502
Philadelphia, PA 19107 - VIA ECF

William C. Miller, Trustee
P.O. Box 1229
Phila, PA 19105- via ECF


        I HEREBY CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS
TRUE AND CORRECT.
/s/ Kristen D. Little

Christopher A. DeNardo 78447
Kristen D. Little 79992
Law Offices of LOGS Legal Group LLP
LOGS Legal Group LLP
3600 Horizon Drive, Suite 150
King of Prussia, PA 19406
(610) 278-6800
logsecf@logs.com
Case 16-11046-mdc        Doc 83 Filed 02/03/21 Entered 02/03/21 13:02:28                 Desc Main
                               Document      Page 5 of 5
                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
IN RE: Joseph Berti
       Debtor,                                      BANKRUPTCY CASE NUMBER
                                                    16-11046/MDC
Nationstar Mortgage LLC
      Movant.                                       CHAPTER 13
v.
                                                   11 U.S.C. § 362
Joseph Berti
      Debtor/Respondent,

William C. Miller, Trustee
      Additional Respondent.

                                            ORDER

        AND NOW, this ______ day of ______________, 2021, after notice to all required
parties and certification of default under the terms of this Court’s Order of August 4, 2020 it is

        ORDERED AND DECREED that the Automatic Stay of all proceedings, as provided
under Section 362 of the Bankruptcy Abuse Prevention and Consumer Protection Act of 2005
(the "Code"), 11 U.S.C. § 362, is lifted to allow Movant, or its successors, if any, to proceed
with, or to resume proceedings in Mortgage Foreclosure, including, but not limited to Sheriff's or
Marshal's Sale of 3249 Princeton Avenue, Philadelphia, PA 19149; and to take action, by suit or
otherwise as permitted by law, in its own name or the names of its assignee, to obtain possession
of said premises; and it is

       FURTHER ORDERED that Rule 4001(a)(3) is not applicable and Movant, or its
successors, if any, may immediately implement this order.


                                              BY THE COURT:


                                              ___________________________________
                                              HONORABLE MAGDELINE D. COLEMAN
                                              UNITED STATES BANKRUPTCY JUDGE
